


109 HR 6105 IH: To amend the Indian Health Care Improvement Act to help

U.S. House of Representatives
2006-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6105
		IN THE HOUSE OF REPRESENTATIVES
		
			September 19, 2006
			Ms. Herseth
			 introduced the following bill; which was referred to the
			 Committee on Resources,
			 and in addition to the Committee on Energy
			 and Commerce, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To amend the Indian Health Care Improvement Act to help
		  ensure that no Service hospital or outpatient health facility is closed unless
		  Congressional reporting requirements regarding the hospital or facility are
		  current.
	
	
		1.Reporting requirements for
			 closuresSection 301(b)(1) of
			 the Indian Health Care Improvement Act (25 U.S.C. 1631(b)(1)) is amended by
			 striking prior to and inserting but not longer than 2
			 years before.
		
